Fish, J.
The motion for a continuance, being entirely without merit, was properly overruled; the charge complained of was a correct statement of the law, and not of itself erroneous merely because the court may have failed to give to the jury another pertinent instruction; the evidence warranted the jury in finding that the defendant, though a minor at the time of executing the note sued on, was, with his father’s permission, engaging in business as an adult, that the note was given in pursuance of a contract connected with that business, and that the defendant ratified the same after attaining his majority. The motion for a new trial was properly overruled.

Judgment affirmed.


All the Justices concurring, except Little, J., absent.